392 U.S. 656
88 S.Ct. 2278
20 L.Ed.2d 1345
Edgar W. MAXWELL, as Tax Assessor of Palm Beach  County, Floridav.GOOD SAMARITAN HOSPITAL ASSOCIATION, INC.
No. 1147.
Supreme Court of the United States
October Term, 1967.
June 17, 1968

Charles J. Steele, for appellant.
Chester Bedell, for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of a properly presented federal question.


2
Mr. Justice BLACK, Mr. Justice DOUGLAS, and Mr. Justice FORTAS are of the opinion that probable jurisdiction should be noted and the case set for oral argument.